Order affirmed, with costs to the respondent to abide the event. Memorandum: As we read this record, we think the order is justified without regard to the special matters which the learned trial justice specifies as causes for prejudice. All concur, except Lewis, J., who dissents and votes for reversal on the facts and denial of the motion; and Taylor, J., not voting. (The order grants plaintiff’s motion to set aside the verdict of a jury in favor of defendants for no cause of action, and for a new trial, in an automobile negligence action.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.